DETAILED ACTION
This Office action is in reply to application no. 17/347,844, filed 15 June 2021.  Claims 1-8 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: on line 2, there is a comma followed by a colon, which is never grammatically correct.  The Examiner presumes the colon was a typographic error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “data that is insufficient to perform machine learning” in claim 8 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Para. 53 gives examples of specific data which may be insufficient but provides no way to determine whether data, in general, will be sufficient or insufficient, nor any reasonably clear boundary between sufficient and insufficient data.  Further, it is unclear what is meant by “an increase in the demand of the data”, as nothing is provided to explain what is meant by “demand of the data” nor any way to measure it or any purported increase in it.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (U.S. Publication No. 2008/0189053) in view of Campanella et al. (U.S. Publication No. 2020/0234517, filed 22 January 2020).

In-line citations are to Breed.
With regard to Claim 1:
Breed teaches: A data collection system that collects data used for machine learning from a vehicle,: [abstract; “analyzing weight of an occupying item in a seat” related to a “vehicle suspension system”; 0448; such data is used to train a “pattern recognition algorithm”]
wherein the data includes personal information of a user of the vehicle, [0370; “the driver of the vehicle can in general be positively identified among the class of drivers who operate the vehicle”; this can be done using a “combination of weight and height”] the data collection system comprising:
a control unit that controls the vehicle; [0370; “when a particular driver first uses the vehicle, the seat will be automatically adjusted to the proper position”; Sheet 8, Fig. 9 showing the topology of the system] and
a human-machine interface that offers information to the user of the vehicle, [0301; a “‘heads-up’ display, of course, is currently used only to display information to the driver”] and that is operated by the user, [0477; user input may be used to modify what is displayed]
wherein the control unit comprises a switch recognizer that determines that a power switch of the vehicle is turned on, [0478; “it would be possible to transmit a command, e.g., in the form of a signal, to the vehicle to activate an alarm or illuminate a warning light or if the vehicle is equipped with an automatic guidance system and ignition shut-off, to cause the vehicle to come to a stop on the shoulder of the roadway or elsewhere out of the traffic stream”; turning the vehicle off reads on knowing that it had been turned on] and a human-machine interface controller that controls the human-machine interface… [id.; a “processor” controls it] 

Breed does not explicitly teach that a control unit is configured to
confirm at least one of an intention of the user to use the data of the vehicle for machine learning and an intention of the user to collect the data of the vehicle for machine learning, via the human-machine interface, but it is known in the art.  Campanella teaches a vehicle diagnostics system [title] in which a “machine learning model may then be selected from the model library 1030 and trained using the selected training data”. [0108] The selection of data for the model “may include automatically suggesting potential tags associated with features detected in the vehicle audio data, for optional confirmation by a user”. [0100] Campanella and Breed are analogous art as each is directed to electronic means for using vehicle data in a machine learning process.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Campanella with that of Breed in order to improve accuracy of vehicle assessment, as taught by Campanella; [0004] further, it is simply a substitution of one known part for another with predictable results, simply choosing training data using Campanella’s process in place of, or in addition to, the process of Breed; the substitution produces no new and unexpected result.

With regard to Claim 2:
The data collection system as claimed in claim 1, wherein the data associated with the intention of the user that is confirmed includes data relating to the personal information of the user. [Breed, 0370 as cited above; this is, at most, simply a substitution of one datum for another with predictable results]

This claim is not patentably distinct from claim 1, as it discloses at most a coincidental feature of data but imparts neither structure nor functionality to the claimed system.  The reference is provided for the purpose of compact prosecution.

Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. in view of Campanella et al. further in view of Commenda et al. (U.S. Publication No. 2017/0234251).

With regard to Claim 3:
The data collection system as claimed in claim 1, wherein the human-machine interface is configured to indicate a plurality of queries on the human-machine interface.

Breed and Campanella teach the system of claim 1 but do not explicitly teach this indication, and although it is of no patentable significance – it is nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight – it is known in the art.  Commenda teaches a system for tuning calibrations [title] that could eb used for a “vehicle” with an “electronic control unit” and an “internal combustion engine” such as an “automobile”. [0018] One may select a “number of iterations or a desired accuracy” for the tuning, which may include selecting the “type” or “size” of the “training data sets”. [0034]  Commenda and Breed are analogous art as each is directed to electronic means for managing automobile data.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Commenda with that of Breed and Campanella in order to automate determining what can be an overwhelming volume of data, as taught by Commenda; [0003] further, it is simply a substitution of one known part for another with predictable results, simply using Breed’s interface to collect Commenda’s data in place of, or in addition to, his own; the substitution produces no new and unexpected result.

With regard to Claim 4:
The data collection system as claimed in claim 3, wherein the queries include a query to confirm a percentage of the data that is approved by the user to be collected from the vehicle or used for machine learning. [Commenda, 0034 as cited above; “size” is a number, and any number is a percentage of any other number]

This claim is not patentably distinct from claim 3, as it recites merely a statement of intended use, which is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 5:
The data collection system as claimed in claim 3, wherein the queries include a query to confirm a kind of the data that is approved by the user to be collected from the vehicle or used for machine learning. [Commenda, 0034 as cited above]

This claim is not patentably distinct from claim 3, as it recites merely a statement of intended use, which is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. in view of Campanella et al. further in view of Bajaj et al. (U.S. Patent No. 11,386,789, filed 10 November 2017).

With regard to Claim 6:
The data collection system as claimed in claim 1, wherein the control unit further comprises:
an incentive calculator that calculates an incentive compensation to be paid to the user or an owner of the vehicle in accordance with an amount and demand of the data approved by the user to be used for machine learning; and
an incentive transmitter that pays the incentive compensation calculated by the incentive calculator to the user or the owner.

Breed and Campanella teach the system of claim 1, but do not explicitly teach paying compensation, but it is known in the art.  Bajaj teaches a predictive model to optimize provider resources. [title] It can provide a “variety [of] incentives to providers” in “response to an upcoming predicted gap”, such as a “20% bonus incentive” in order to “request model training data”. [Col. 18, lines 54-58] The incentives are provided “to one or more provider computing devices”. [Col. 18, lines 58-59] This may be related to a prediction of “demand within a geographic area” for “future time periods”. [Col. 8, lines 44-46] Bajaj and Breed are analogous art as each is directed to electronic means for making use of machine learning.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Bajaj with that of Breed and Campanella, as market forces at the time were increasingly driving developers to find ways to provide incentives in a wide variety of fields of endeavor; further, it is simply a combination of known parts with predictable results, simply providing Bajaj’s compensation after all other steps and using Breed’s data as the basis in place of that of Bajaj.  Each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 7:
The data collection system as claimed in claim 6, wherein the incentive compensation is increased with an increase in the amount of the data used for machine learning. [Bajaj, Col. 2, lines 54-56; the incentive mentioned above was to “trigger an increase” in “activity sufficient to cover the predicted gap”]

This claim is not patentably distinct from claim 6, as there is no nexus between the claimed system and the increase cited here.  The increase could be performed by a human.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 8: (as best understood)
The data collection system as claimed in claim 6, wherein the incentive compensation is increased with an increase in the demand of the data that is insufficient to perform machine learning. [id.; Bajaj’s gap is a difference between demand and supply]

This claim is not patentably distinct from claim 6, as there is no nexus between the claimed system and the increase cited here.  The increase could be performed by a human.  The reference is provided for the purpose of compact prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694